On January 4,1996, the defendant was sentenced to the following: Count I: five (5) years to the Women’s Correctional System with all of that time suspended upon conditions; Count II: ten (10) years to the Women’s Correctional System. Count I shall run consecutively with Count II.
On September 10,1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however her court-appointed counsel was not present. The state was not represented.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued, due to the fact that the defendant’s court-appointed counsel was not present at this hearing.
Done in open Court this 10th day of September, 1999.
DATED this 5th day of October, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson